Citation Nr: 1547901	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a sinus disability, to include allergies and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating letter and July 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to nonservice-connected pension benefits is addressed in a separate decision.

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a left knee disability, and entitlement to service connection for a sinus disability are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim to reopen the issue of entitlement to service connection for a left shoulder disability.

2.  An October 2007 rating decision denied service connection for a left knee disability.  The Veteran did not appeal the October 2007 rating decision or submit new and material evidence within the one-year appeal period of that decision.

3.  Evidence received since the October 2007 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the claim to reopen the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2015).

2.  The October 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  Evidence received to reopen the claim of entitlement to service connection for a left knee disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

During a March 2015 hearing before the Board, the Veteran withdrew the appeal of the claim to reopen the issue of entitlement to service connection for a left shoulder disability.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Left Knee Disability

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a left knee disability, the Board is taking action favorable to the Veteran by reopening the claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The RO denied entitlement to service connection for a left knee disability in October 2007, and notified the Veteran of the decision that same month.  The Veteran did not appeal the October 2007 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The October 2007 rating decision denied service connection for a left knee disability because the evidence did not demonstrate that the Veteran's left knee disability occurred in or was caused by his active duty service.  

The RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for a left knee disability.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  

After a thorough review of the evidence of record, the Board concludes that the evidence received since the October 2007 rating decision contains new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for a left knee disability.  In particular, the Veteran submitted an October 2013 private medical opinion provided by J. D., M.D., which states that, based upon the history provided by the Veteran, it is "highly probable" that the Veteran's left knee pain is directly related to his military service.  This evidence is new because it was not of record at the time of the October 2007 rating decision.  It is material because it provides evidence of a potential nexus between the Veteran's current left knee disability and his active duty service.  Accordingly, the Veteran's claim for entitlement to service connection for a left knee disability is reopened.


ORDER

The claim to reopen the issue of entitlement to service connection for a left shoulder disability is dismissed.

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened; to this extent only, the appeal is granted.

REMAND

Although the Veteran has submitted a medical opinion linking his left knee and back disorders to service, the Veteran's service treatment records are silent as to any complaints of or treatment for a knee or back disability during service, and a 1984 National Guard record indicates that the Veteran denied a history of knee problems prior to his August 1984 injury.  However, the record reveals that there may be additional evidence dated in the early 1980's which may be relevant to his claims, and which should be obtained for consideration.  

During his March 2015 hearing before the Board, the Veteran identified pertinent evidence in the form of medical records from Newport News Shipyard, his employer after service discharge; workers' compensation records pertaining to his left knee disability; records from the Social Security Administration (SSA); and National Guard records.  Additionally, the Veteran reported that his back problems worsened following a colonoscopy at the VA Medical Center in Richmond, however, those records have not been obtained.  As this evidence may be pertinent to the Veteran's claims, they should be obtained and considered in the adjudication of the Veteran's claims.  When VA is put on notice of the existence of pertinent private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must, with the assistance of the Veteran, attempt to obtain the identified records.

With regard to the Veteran's claim for entitlement to service connection for allergies, the Veteran should be afforded a new VA examination to obtain an opinion regarding the existence and etiology of the claimed disability.  Although the Veteran was provided with a VA examination in May 2013, the opinion provided is inadequate, as it is based upon incorrect factual information.  Specifically, the VA examiner concluded that the Veteran did not have an allergy disability and based this conclusion, in part, upon the finding that the Veteran had not been diagnosed with a sinus, nose, throat, larynx, or pharynx condition, as well as the finding that continuous medication was not required for control of a sinus, nose, throat, larynx, or pharynx condition.  However, review of the Veteran's VA treatment records show that in April 2012, mild allergies were diagnosed, and the Veteran was prescribed medication to treat his allergies, including Cetirizine HCL and Cromolyn NA.  As the May 2013 VA examiner did not address this positive evidence in the opinion provided, and because this evidence goes to the basis of the opinion, the Board finds the May 2013 opinion to be inadequate.  Accordingly, a new VA examination is warranted to determine whether the Veteran has a current allergy disability which is causally related to his active duty service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  

The Board is specifically interested in obtaining all records from:  a) Newport News Shipyard, the Veteran's previous employer; b) all workers' compensation records pertaining to the Veteran's left knee disability; c) all records from the SSA; d) all National Guard records; and e) all VA treatment records from the VAMC in Richmond, to include records regarding a colonoscopy.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine whether he has a current allergy disability which is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record including the April 2012 VA treatment record showing a diagnosis of allergies, and with consideration of the Veteran's lay statements, the examiner must state whether the Veteran has a current allergy disability, and whether any currently or previously diagnosed allergy disorder is related to the Veteran's active duty service, to include the inservice evidence of swelling in the face and eyes, and rhinitis.  The Veteran's statements regarding the history of inservice and post service symptoms and the inservice and post service treatment reports must be taken into account.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


